    Case 4:20-cv-00040-PK Document 33 Filed 03/01/21 PageID.1242 Page  1 of 10
                                                                   FILED
                                                               2021 FEB 26
                                                                  CLERK
                                                            U.S. DISTRICT COURT


                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF UTAH, SOUTHERN REGION


    JESSICA ATILANO,                                  MEMORANDUM DECISION AND
                                                      ORDER
          Plaintiff,

    v.                                                Case #4:20-cv-00040-PK

    ANDREW M. SAUL, Commissioner of                   Magistrate Judge Paul Kohler
    Social Security,

          Defendant.


         Plaintiff Jessica Atilano filed this action asking the court to remand the Commissioner of

Social Security’s decision denying her claim for disability and disability insurance benefits under

Title II of the Social Security Act, 42 U.S.C. §§ 401-434. The Administrative Law Judge (ALJ)

determined Plaintiff did not qualify as disabled. After reviewing the record, the parties’ briefs,

and arguments presented at a hearing held on February 17, 2021, the court 1 will reverse and

remand the administrative ruling.

                                    STANDARD OF REVIEW

         Section 405(g) of Title 42 of the United States Code provides for judicial review of a

final decision of the Commissioner of the Social Security Administration. This court reviews the

ALJ’s decision to determine whether the record contains substantial evidence in support of the

ALJ’s factual findings and whether the ALJ applied the correct legal standards. 42 U.S.C.

§ 405(g); Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007). Although the court considers

“whether the ALJ followed the specific rules of law that must be followed in weighing particular


1
 The parties consent to proceed before a magistrate judge in accordance with 28 U.S.C. § 636(c)
and Federal Rule of Civil Procedure 73.
                                                  1
 Case 4:20-cv-00040-PK Document 33 Filed 03/01/21 PageID.1243 Page 2 of 10




types of evidence in disability cases,” the court “will not reweigh the evidence or substitute [its]

judgment for the Commissioner’s.” Lax, 489 F.3d at 1084 (internal quotation marks omitted).

       The ALJ’s factual findings will stand if supported by substantial evidence. 42 U.S.C.

§ 405(g). The substantial evidence standard “requires more than a scintilla, but less than a

preponderance.” Lax, 489 F.3d at 1084. “Substantial evidence is such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Langley v. Barnhart, 373

F.3d 1116, 1118 (10th Cir. 2004) (quoting Doyal v. Barnhart, 331 F.3d 758, 760 (10th Cir.

2003)). “A decision is not based on substantial evidence if it is overwhelmed by other evidence

or if there is a mere scintilla of evidence supporting it.” Id. (internal quotation marks omitted).

Rather than mechanically accepting the ALJ’s findings, the court will “‘examine the record as a

whole, including whatever in the record fairly detracts from the weight of the [ALJ’s] decision

and, on that basis, determine if the substantiality of the evidence test has been met.’” Glenn v.

Shalala, 21 F.3d 983, 984 (10th Cir. 1994) (quoting Casias v. Sec’y of Health & Human Servs.,

933 F.2d 799, 800–01 (10th Cir. 1991)). “‘The possibility of drawing two inconsistent

conclusions from the evidence does not prevent an administrative agency’s findings from being

supported by substantial evidence.’” Lax, 489 F.3d at 1084 (quoting Zoltanski v. Fed. Aviation

Admin., 372 F.3d 1195, 1200 (10th Cir. 2004)). Moreover, the court may not substitute its

judgment for that of the ALJ. Langley, 373 F.3d at 1118.

       In addition, the court reviews whether the ALJ applied the correct legal standards. The

court may reverse where the ALJ fails to do so. See Glass v. Shalala, 43 F.3d 1392, 1395 (10th

Cir. 1994) (“[T]he failure to apply proper legal standards may, under the appropriate

circumstances, be sufficient grounds for reversal independent of the substantial evidence

analysis.”); Thompson v. Sullivan, 987 F.2d 1482, 1487 (10th Cir. 1993) (“[I]f the ALJ failed to



                                                  2
 Case 4:20-cv-00040-PK Document 33 Filed 03/01/21 PageID.1244 Page 3 of 10




apply the correct legal test, there is a ground for reversal apart from a lack of substantial

evidence.”). Sufficient grounds for reversal also arise where the ALJ fails “to provide this court

with a sufficient basis to determine that appropriate legal principals have been followed.”

Andrade v. Sec’y of Health & Human Servs., 985 F.2d 1045, 1047 (10th Cir. 1993) (citation

omitted).

                                       APPLICABLE LAW

       The Social Security Act defines “disability” as the “inability to engage in any substantial

gainful activity by reason of any medically determinable physical or mental impairment which

can be expected to result in death or which has lasted or can be expected to last for a continuous

period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). Under the Social Security Act, an

individual is considered disabled “only if his physical or mental impairment or impairments are

of such severity that he is not only unable to do his previous work but cannot, considering his

age, education, and work experience, engage in any other kind of substantial gainful work which

exists in the national economy.” Id. § 423(d)(2)(A).

       In determining whether a claimant qualifies as disabled within the meaning of the Social

Security Act, the ALJ employs a five-part sequential evaluation. The analysis requires the ALJ

to consider whether:

       1) The claimant presently engages in substantial gainful activity;

       2) The claimant has a medically severe physical or mental impairment;

       3) The impairment is equivalent to one of the impairments listed in the appendix of the

            relevant disability regulation which precludes substantial gainful activity;

       4) The claimant possesses a residual functional capacity to perform his or her past work;

            and



                                                  3
 Case 4:20-cv-00040-PK Document 33 Filed 03/01/21 PageID.1245 Page 4 of 10




       5) The claimant possesses a residual functional capacity to perform other work in the

             national economy considering his or her age, education, and work experience.

See 20 C.F.R. § 404.1520(a)(4); Bowen v. Yuckert, 482 U.S. 137, 140–42 (1987); Williams v.

Bowen, 844 F.2d 748, 750–51 (10th Cir. 1988). The claimant has the burden, in the first four

steps, of establishing the disability. Ray v. Bowen, 865 F.2d 222, 224 (10th Cir. 1989). At step

five, the burden shifts to the Commissioner to show the claimant retains the ability to perform

other work existing in the national economy. Id.

                                         CASE HISTORY

       Plaintiff, who was 28 years old at the time she alleges disability, filed for benefits in

February 2017. She alleges disability due to multiple impairments including, Chiari

malformation, Thyroidectomy, degenerative disc disease, neck and shoulder pain, chronic

sinusitis, intellectual disability, depression, and anxiety. (Tr. 192.) Plaintiff did not graduate from

high school and has not earned a GED. She has no past relevant work, having only worked part

time in a few positions including at Ross and at a gas station. She lives with her husband and

four kids.

       Plaintiff and her attorney appeared at a May 29, 2019, administrative hearing where an

ALJ heard testimony from Plaintiff and a vocational expert (Tr. 39-68). The ALJ subsequently

issued a June 2019 decision that followed the regulatory five-step sequential evaluation in

determining Plaintiff was not disabled (see Tr. 17-32). See 20 C.F.R. § 416.920. The ALJ found

Plaintiff had the following severe impairments: degenerative disc disase, Chiari malformation,

migraine headaches, borderline intellectual functioning, affective/mood disorder, anxiety

disorder, and obesity. (Tr. 19.) None of her impairments, either alone or in combination, were

found to meet or equal a listing. The ALJ found Plaintiff had the residual functional capacity



                                                  4
 Case 4:20-cv-00040-PK Document 33 Filed 03/01/21 PageID.1246 Page 5 of 10




(RFC) to perform medium work with certain limitations. The ALJ then relied on vocational

expert testimony in finding that Plaintiff could perform work existing in significant numbers in

the national economy, including the representative occupations of (1) dining room attendant; (2)

hospital cleaner; (3) linen room attendant; (4) cashier; (5) fast food worker; and (6) sales

attendant.

       Accordingly, the ALJ found Plaintiff was not disabled within the meaning of the Act (Tr.

31-32.) The Appeals Council denied Plaintiff’s subsequent request for review, thereby rendering

the ALJ’s decision the Commissioner’s final administrative decision for purposes of judicial

review. See 20 C.F.R. § 416.1481. This Court has jurisdiction under 42 U.S.C. §§ 405(g).

                                 PLAINTIFF’S ARGUMENTS

       On appeal, Plaintiff raises three questions that form the basis for her arguments:

       1. Whether the ALJ erred in his evaluation of Ms. Atilano’s headaches?

       2. Whether the ALJ erred in his evaluation of Dr. Kockler’s medical opinion?

       3. Whether the ALJ erred by making inappropriate credibility findings?

                                            ANAYLSIS

       I.      Headaches

       Ms. Atilano argues the ALJ erred in the evaluation of her headaches. She was diagnosed

with a Chiari malformation and the most common symptom associated with that disorder is

headaches. The ALJ found Plaintiff’s headaches to be a severe impairment, but according to

Plaintiff, the ALJ failed to properly take into account her headaches by not including any

headache limitations in sustaining work.

       Plaintiff also takes issue with the ALJ’s step three determination, arguing the ALJ failed

to properly determine whether the migraine headaches met or equaled a Listing. In support she



                                                 5
 Case 4:20-cv-00040-PK Document 33 Filed 03/01/21 PageID.1247 Page 6 of 10




cites to Thomas v. Covlin, 69 F.Supp.3d 1174, 1178 (D.Colo. 2014), a case in this circuit from

the District of Colorado. In Thomas, the plaintiff alleged disability on the basis of a number of

ailments including migraine headaches. The court noted that although there is no separate listing

for migraines, “the Commissioner has stated that the most analogous listing is section 11.03,

which sets forth criteria for non-convulsive epilepsy.” Id. at 1178; see 20 C.F.R. Pt. 404, Subpt.

P, App. 1, § 11.02. None of the opinions in the record addressed the plaintiff’s migraines “or

assessed whether his complaints were medically equivalent to the [listings].” Id. Rather, there

was a “Single Decision Maker,” who is not a medical professional, finding that the migraines did

not equal a Listing. The court noted this does not satisfy the requirement for finding medical

equivalence supported by the opinion of a physician or psychologist. The court, then, reluctantly

remanded, finding the lack of a proper Step Three determination regarding migraines to be in

error.

         “For a claimant to show that his impairment matches a listing, it must meet all of the

specified medical criteria. An impairment that manifests only some of those criteria, no matter

how severely, does not qualify.” Sullivan v. Zebley, 493 U.S. 521, 530, 110 S. Ct. 885, 891

(1990). The Commissioner argues Ms. Atilano failed to offer evidence that she meets all the

criteria of Listing 11.02. The burden of proof at step three is on the claimant, see Fischer-Ross v.

Branhart, 431 F.3d 729, 733 (10th Cir. 2005), and Plaintiff failed to meet the burden according to

the Commissioner. The Commissioner points to state agency physician Kim Heaton, who opined

Plaintiff did not meet or medically equal any listed impairment, including any neurological

disorders. (Tr. 78.) And, the ALJ assigned significant weight to the medical consultants’

opinions. (Tr. 27.) The Commissioner also points to the lack of evidence in the record regarding




                                                  6
 Case 4:20-cv-00040-PK Document 33 Filed 03/01/21 PageID.1248 Page 7 of 10




headaches, and instead, notes that it is mostly comprised of Plaintiff’s subjective complaints,

along with those of her friends and family.

       As noted by the Thomas court, “At step 3 of the sequential evaluation, the ALJ must

determine whether the claimant's alleged impairments, singly or in combination, meet or

medically equal one of the impairments set forth in the Commissioner's Listing of Impairments

(the “listings”).” The ALJ did thoroughly analyze obesity (Tr. 19-20) and mental impairments at

step three. (Tr. 20-23.) And, there is no alleged errors at step three as to any other serious

impairment. The Thomas facts are slightly different than the instant case--the difference between

the absence of a physician’s report and the possible failure of an ALJ to base his decision on an

existing report. Nevertheless, the court finds the reasoning helpful and persuasive.

       A close reading of the ALJ’s decision reveals there is not an analysis of the migraine

headaches at step three, which the ALJ found to be severe. The ALJ did not cite to Dr. Heaton or

analyze Listing 11.02. In short, the Commissioner’s arguments are interesting, but the court may

not “create or adopt post-hoc rationalizations to support the ALJ's decision that are not apparent

from the ALJ's decision itself.” Haga v. Astrue, 482 F.3d 1205, 1207–08 (10th Cir. 2007). See,

e.g., Allen v. Barnhart, 357 F.3d 1140, 1142-1145 (10th Cir.2004) (holding that district court's

“post hoc effort to salvage the ALJ's decision would require us to overstep our institutional role

and usurp essential functions committed in the first instance to the administrative process”).

       “[A]n ALJ's findings at other steps of the sequential process may provide a proper basis

for upholding a step three conclusion that a claimant's impairments do not meet or equal any

listed impairment.” Fischer-Ross v. Barnhart, 431 F.3d 729, 733 (10th Cir. 2005). The problem

in this case, however, is the fact that there is not a conclusion by the ALJ, or any analysis of the




                                                  7
 Case 4:20-cv-00040-PK Document 33 Filed 03/01/21 PageID.1249 Page 8 of 10




headaches at step three. This creates a gap the court cannot cross by inference. It is on this basis

the court will remand the case.

       II.     Dr. Kockler’s opinions

       Dr. Kockler offered two opinions. The first was based on a January 2017 examination

where he observed that Plaintiff was substantially normal in many respects. There were some

problems in a few areas, however, and these prompted the recommendation for Plaintiff to be

referred for vocational rehabilitation and career guidance and training. The ALJ performed a

thorough analysis of Dr. Kockler’s opinions, and the ALJ assigned “some weight” to Dr.

Kockler’s mental RFC assessment. (Tr. 29.)

       In April 2019, over two years later, Dr. Kockler signed a Treating Source Statement of

Mental Limitations, wherein Dr. Kockler opined much more significant functional limitations

than before. The ALJ rejected that opinion finding it “unpersuasive” based on the fact that Dr.

Kockler had not seen Plaintiff in over two years at the time he signed the statement, and that it

was based only on conclusions without any rationale.

       Plaintiff seeks to invoke the treating source analysis as to the 2019 opinion, and relies

heavily on it, arguing the ALJ erred in the evaluation of it. Plaintiff also points to the use of the

word “unpersuasive” as inconsistent with the requirements of the regulations in analyzing the

opinion. If the 2019 opinion had been properly adopted, Plaintiff asserts that she would have

been found disabled.

       The court in not persuaded by Plaintiff’s arguments on this issue. A statement issued two

years later, without any further examinations, is tenuous, especially when it is substantially

different and more severe than what was offered previously. In addition, the ALJ offered credible




                                                   8
 Case 4:20-cv-00040-PK Document 33 Filed 03/01/21 PageID.1250 Page 9 of 10




explanations for discounting it. The ALJ assigned Dr. Kockler’s opinions “some weight” and the

use of the word unpersuasive later on is not a sufficient basis to remand.

       III.    Credibility findings

       Plaintiff attacks the ALJ’s credibility determination on the ground that the ALJ

mischaracterized her opioid use characterizing it as misuse and focusing on a warning she

received. Next, Plaintiff asserts it was improper to take into account any motivation for filing a

disability claim. The ALJ noted it was her third application for benefits, and this was improper to

include in any credibility determination. Finally, the record does not support the ALJ’s assertions

of noncompliance with her sleep apnea diagnosis.

       An ALJ is to consider a claimant’s activities and treatment as part of his analysis. See 20

C.F.R. §§ 416.929. The ALJ did consider and cite to the record as a basis for discounting

Plaintiff’s alleged symptoms. These references included work at home and with her kids, a lack

of objective medical evidence supporting the level of disability she claimed, and instances where

treatment alleviated Plaintiff’s symptoms. On the entirety of the record, the court is not

persuaded that these two issues--the opioid use and mentioning multiple applications--warrants a

remand. There is sufficient evidence in the record, and evidence cited to by the ALJ in his

decision, that supports the weight the ALJ gave to Plaintiff’s allegations. The ALJ’s use of the

opioid and multiple application issue was not the best idea in this case, but the court is not

convinced that it overshadowed the decision. The noncompliance with sleep apnea presents a

little more difficult question as it appears the ALJ missed the mark on it, but the court is

similarly persuaded it is not enough to warrant a remand, because there is enough other evidence

that sufficiently supports the ALJ’s determination. Though, of course, the Commissioner may

consider these issues during the next phase of the case.



                                                  9
Case 4:20-cv-00040-PK Document 33 Filed 03/01/21 PageID.1251 Page 10 of 10




                                        CONCLUSION

       Accordingly, IT IS HEREBY ORDERED that the Commissioner’s decision in this case

is REVERSED AND REMANDED pursuant to sentence four of 42 U.S.C. § 405 for the

purposes of conducting additional proceedings as set forth herein.

       DATED this 26th day of February, 2021.

                                                    BY THE COURT:


                                                    _____________________________
                                                    PAUL KOHLER
                                                    United States Magistrate Judge




                                               10
